Title: From George Washington to Timothy Pickering, 23 September 1795
From: Washington, George
To: Pickering, Timothy


          
            Dear Sir,
            Mount Vernon 23d Sepr 1795
          
          Two letters from you, dated the 18th instant, were received yesterday.
          For the reasons you have assigned, I think it best that Mr

Boudinot should fill the Directorship of the Mint; and request he may be informed so. At the same time, urge him to come forward, if for no other purpose than to arrange matters with the present occupant—and derive from him all the insight into the business his experience has acquired, and which he promised me he would communicate to his successor.
          Enclosed is a blank Commission for the Successor of Mr Dessausure which may take date at the close of his services; according to the arrangement proposed above.
          I also send a letter from Mr Kinlock relative to his nephew; who, from his account is suffering in the cause of the unfortunate Fayette—I wish you to acknowledge the receipt of it—but what consolation to give him I know not: for if the citizens of the U. States in foreign countries commit acts which are repugnant to their laws or usages, they certainly expose themselves to punishment; nor, having any character in the Austrian dominions cloathed as a functionary do I know of any channel thro’ which a movement of any sort could be made.
          If the French letter, which goes under cover with this, requires any act of mine, let it be returned with a translation & your opinion thereon.
          I wait with some impatience to receive an official acct of the result of Wayne’s treaty with the Western Indians. When it is received at the War Office, give me the substance of it. By this however, I mean no more, than whether the representation on the part of the Indians was complete—and whether he has come fully up to his instruction—exceeded, or fallen short of them in advantages—and in what instances. What are the boundaries. Whether the proceedings went on harmoniously or were intermingled with difficulties, and of what sort, & from whom. With great esteem & regard I am—Dear Sir Your Affectionate
          
            Go: Washington
          
        